     2:13-cv-00587-RMG        Date Filed 09/19/19      Entry Number 665      Page 1 of 27




                        IN THE UNITED ST ATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION


The Right Reverend Charles G.                )             Civil Action No. 2: 13-587-RMG
vonRosenberg, et al. ,                       )
                                             )
                       Plaintiffs,           )
                                             )                ORDER AND OPINION
The Episcopal Church,                        )
                                             )
        Plaintiff in Intervention            )
        v.                                   )
                                             )
The Right Reverend Mark J. Lawrence,         )
et al. ,                                     )
                                             )
                       Defendants.           )


        This matter is before the Court on Plaintiff-in-Intervention The Episcopal Church's Motion

to Exclude the Genericness Expert Report of Hal Poret (Dkt. No. 580), Defendants The Right

Reverend Mark J. Lawrence, et al. ' s Motion to Exclude Walter Edgar (Dkt. No. 585), Defendants

The Right Reverend Mark J. Lawrence, et al. ' s Motion to Exclude Mark Keegan (Dkt. No. 597)

and Defendants The Right Reverend Mark J. Lawrence, et al. 's Motion to Exclude Robert L. Klein

(Dkt. No. 598). 1

I.      Background

        This case arises out of a schism in 2012 in the Historic Diocese, originally known as the

"Protestant Episcopal Church in the State of South Carolina," in which certain members and

parishes sought to dissociate from The Episcopal Church, a nationwide hierarchical church. The




1
  The Court is also issuing a separate Order on the Parties ' Motions for Summary Judgment (Dkt.
Nos. 584, 595, 603 , 610) and an Order on the Disassociated Parishes' motions for summary
judgment (Dkt. Nos. 556 - 570, 572 - 579, 581 - 583; 587 - 593 , 599- 600).


                                                 -1-
      2:13-cv-00587-RMG       Date Filed 09/19/19      Entry Number 665         Page 2 of 27




parties have litigated property issues relating to the schism in the state courts of South Carolina,

culminating in a 2017 decision in the South Carolina Supreme Court, and have raised in this action

issues surrounding the use of certain federal and state law marks in contest between the national

church and its affiliates and the disassociating diocese and its affiliates. As in separate Orders, it

is important to identify the major parties in this dispute. The parties are as follows:

         1.     Plaintiff The Episcopal Church of the United States (hereafter "TEC") is the
                national church and an Intervenor Plaintiff in this action;

         2.     The Protestant Episcopal Church in the State of South Carolina (hereafter the
                "Historic Diocese"), which was formed as early as 1785 and has long affiliated with
                TEC;

         3.     Plaintiff The Episcopal Church in South Carolina (hereafter "TECSC"), which was
                headed initially by Plaintiff Bishop Charles G. vonRosenberg and subsequently by
                Plaintiff Provisional Bishop Gladstone B. Adams, III and is affiliated with TEC;

         4.     Defendant The Diocese of South Carolina (hereafter "Disassociated Diocese"),
                headed by Defendant Right Reverend Mark Lawrence and was formed following
                the schism in 2012 to disassociate from TEC;

         5.     The Defendant parishes associated with the Disassociated Diocese (hereafter
                "Disassociated Parishes").

         In conjunction with the summary judgment briefing, the Parties have filed four Daubert

motions to exclude or limit the testimony of the opposing Parties' experts. (Dkt. Nos. 580, 585,

586, 597, 598.) Each one has been fully briefed, with opposing Parties responding to the motion

and the moving Party filing a reply. (Dkt. Nos. 617, 623, 639, 640, 648.)

II.      Legal Standard

         Under Rules 104(a) and 702 of the Federal Rules of Evidence, "the trial judge must ensure

that any and all scientific testimony or evidence admitted is not only relevant, but reliable."

Daubert v. Merrell Dow Pharms., Inc., 509 U.S. 579, 589 (1993). Thus, even if a witness is

"qualified as an expert by knowledge, skill, experience, training or education," the trial court must

ensure that (1) "the testimony is the product of reliable principles and methods," that (2) "the


                                                 -2-
  2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 665        Page 3 of 27




expert has reliably applied the principles and methods to the facts of the case," and (3) that the

"testimony is based on sufficient facts or data." Fed. R. Evid. 702(b) - (d). "This entails a

preliminary assessment of whether the reasoning or methodology underlying the testimony is

scientifically valid," Daubert, 509 U.S. at 592-93, and whether the expert has "faithfully appl[ied]

the methodology to facts," Roche v. Lincoln Prop. Co., 175 F. App'x 597, 602 (4th Cir. 2006).

        Factors to be considered include "whether a theory or technique ... can be (and has been)

tested," "whether the theory or technique has been subjected to peer review and publication," the

"known or potential rate of error," the "existence and maintenance of standards controlling the

technique's operation," and whether the theory or technique has garnered "general acceptance."

Daubert, 509 U.S. at 593 - 94. However, these factors are neither definitive nor exhaustive, United

States v. Fultz, 591 F. App'x 226, 227 (4th Cir. 2015), cert. denied, 135 S. Ct. 2370 (2015), and

"merely illustrate[] the types of factors that will bear on the inquiry." United States v. Hassan,

742 F.3d 104, 130 (4th Cir. 2014). This is especially true as the Daubert standard applies to non-

scientific expert testimony as well. Kumho Tire Co. v. Carmichael, 526 U.S. 137 (1999).

       The Court is mindful that the Daubert inquiry involves "two guiding, and sometimes

competing, principles." Westberry v. Gislaved Gummi AB, 178 F.3d 257, 261 (4th Cir. 1999). "On

the one hand,. .. Rule 702 was intended to liberalize the introduction ofrelevant expert evidence,"

id., and "the trial court's role as a gatekeeper is not intended to serve as a replacement for the

adversary system." United States v. Stanley, 533 Fed. Appx. 325, 327 (4th Cir. 2013) citing Fed.

R. Evid. 702 advisory committee's note. On the other hand, "[b]ecause expert witnesses have the

potential to be both powerful and quite misleading,' it is crucial that the district court conduct a

careful analysis into the reliability of the expert's proposed opinion." United States v. Fultz, 591

F. App'x 226, 227 (4th Cir. 2015) quoting Cooper v. Smith & Nephew, Inc., 259 F.3d 194, 199




                                                -3-
    2:13-cv-00587-RMG        Date Filed 09/19/19      Entry Number 665        Page 4 of 27




(4th Cir. 2001 ).

III.    Discussion

        A.      The Episcopal Church's Motion to Exclude Hal Poret (Dkt. No. 580)

        Plaintiffs move to exclude the report produced by Defendants' expert, Hal Poret, which

reported on a "Teflon" survey2 conducted by Poret to assess the genericness of TEC's mark "The

Episcopal Church." (Dkt. Nos. 580; 586.) As an overview of Poret's survey, Poret asked

respondents to choose whether certain names constituted a "trademark name," which was defined

as being used by "one organization, or by branches of that organization," or a "category name"

which was defined as "a name that identifies a category that can include various organizations that

are not affiliated with each other" and "can be used by more than one organization to identify what

type of organization they are." (Dkt. No. 586-1 at 8) (emphasis added). The survey gave, as an

example, "Chase Bank" and "The Democratic National Committee" as "trademark name[s]," and

"Savings Bank" and "The Liberal Left" as a "category name(s]." (Id. at 9 - 10.) After asking

whether the respondents understood the difference, they were then asked a test question

juxtaposing "The American Medical Association," intended to be a "trademark name," versus

"The Medical Profession," intended to be a "category name." (Id. at 10-11.) Respondents who

answered correctly were then asked a series of questions regarding whether certain names in the

"area of religious organizations or institutions" were "trademark names" or "category names." (Id.

at 11.) Six terms in total were shown. (Id. at 12- 13.) Relevantly, the survey asked whether "The

Episcopal Church" was a "trademark name" or a "category name" and, according to Poret' s survey,




2
  Named after a survey performed to determine if "Teflon" was a valid trademark, a Teflon survey
gives respondents an explanation of the generic versus trademark distinction and then asks
respondents, generally, to identify whether a term refers to a brand name or a common name. See
2 McCarthy on Trademarks and Unfair Competition§ 12:16 (5th ed.).


                                               -4-
    2:13-cv-00587-RMG        Date Filed 09/19/19        Entry Number 665       Page 5 of 27




43.7% of respondents stated that "The Episcopal Church" is a "trademark name" while 55.3%

stated it to be a "category name." (Id. at 18.)

       The Court finds that Poret' s survey must be excluded for four independent reasons, each

sufficient to mandate exclusion: first, the Fourth Circuit's decision in Hunt Masters forecloses the

relevance of survey evidence to determine the weight of public perception of a non-coined term;

second, because Poret' s survey fails to determine whether the public perceives "The Episcopal

Church" to denote a religion; third, because Poret's survey's use of the terms "category" and

"trademark" are confusing and likely lead to irrelevant responses, and; finally, Poret's use of the

term "trademark" makes a legal conclusion. The Court addresses each in turn.

       Fourth Circuit precedent prohibits consideration of Poret's survey here. As the Plaintiffs

correctly argue, Poret's Teflon survey is, as a matter oflaw, inadmissible under Hunt Masters, Inc.

v. Landry's Seafood Rest. , Inc., 240 F.3d 251 (4th Cir. 2001). In Hunt Masters , the Fourth Circuit

explained that there were two ways in which a product could be generic: "1) where the term began

life as a 'coined term' 3 ; and (2) where the term was commonly used prior to its association with

the products at issue." Id. at 255. The court went on to explain that looking to consumer

understanding is important for a "coined word" that has "become generic though common usage."

Id. The court concluded that since the term in Hunt Masters , "crab house," was not a coined term,

"it is not necessary to determine whether the term has become generic through common use,

rendering Hunt's customer survey irrelevant." Id. This holding, finding survey evidence irrelevant

where alleged genericness was based on alleged prior generic use, has been repeated by multiple

courts of appeal. See Schwan 's IP, LLC v. Kraft Pizza Co., 460 F.3d 971, 976 (8th Cir. 2006)


3A "coined" word marks consist of "invented words that have been created for the sole purpose
of serving as a trademark." 2 McCarthy on Trademarks and Unfair Competition§ 11 :5 (5th ed.).
There is no, nor could there be, an argument that "The Episcopal Church" is a coined mark.


                                                  -5-
    2:13-cv-00587-RMG        Date Filed 09/19/19       Entry Number 665        Page 6 of 27




(citing Hunt Masters and holding that "Brick Oven was commonly used before either party began

labeling their frozen pizzas with the term, and it was not error for the district court to omit the

survey evidence from its genericness analysis."); Miller Brewing Co. v. Joseph Schlitz Brewing

Co., 605 F.2d 990, 995 (7th Cir. 1979) ("When Judge Learned Hand said that whether a word is

generic depends on what 'buyers understand by the word,' ... he was referring to a coined word for

a commercial product that was alleged to have become generic through common usage. He was

not suggesting that the meaning of a familiar, basic word in the English vocabulary can depend on

associations the word brings to consumers as a result of advertising."). 4         Each party here

acknowledges that the words making up "The Episcopal Church" was used, in some form, prior to

TEC' s adoption of the mark, 5 and therefore Poret' s survey is irrelevant as it is not being used to

assess a coined term which has become generic. (Dkt. Nos. 586 as 12; 610-1 at 6; 623 at 5.)

        In addition to the decisions of the Fourth Circuit and other Courts of Appeal, the United

States Patent and Trademark Offices and at least one district court have applied Hunt Masters and

other courts' decisions to exclude a defendant's survey evidence where the case does not involve



4
  Though the case ultimately found that the term at issue, "BOOKING.COM," was "coined," a
recent decision affirmed by the Fourth Circuit reiterated the central holding of Hunt Masters. See
Booking.com B. V. v. Mata!, 278 F. Supp. 3d 891, 916-17 (E.D. Va. 2017), amended, No.
116CV425LMBIDD, 2017 WL 4853755 (E.D. Va. Oct. 26, 2017), aff'd sub nom. Booking.com
B. V. v. United States Patent & Trademark Office, 915 F.3d 171 (4th Cir. 2019), as amended (Feb.
27, 2019) (finding term not generic and recognizing that "Hunt Masters forecloses reliance on
consumer surveys," for marks that were "commonly used prior to its association with the products
at issue."). The Fourth Circuit affirmed the district court's decision. See Booking.com B. V. v.
United States Patent & Trademark Office, 915 F.3d 171, 183 (4th Cir. 2019), as amended (Feb.
27, 2019) petition for cert. filed (No. 19-46) ("while consumers surveys are relevant to determining
whether a term is generic under the former scenario [a coined term], they are not in the latter
[where the term was commonly used previously].").
5
  While all Parties agree that the term, or similar terms, were commonly used prior to TEC' s
adoption of the mark, as addressed in a separate Order, Defendants have presented no evidence
creating a dispute of material fact that the Defendants can claim prior use to the marks at issue as
they are not the successor to the Historic Diocese.


                                                -6-
    2:13-cv-00587-RMG         Date Filed 09/19/19      Entry Number 665        Page 7 of 27




a coined term. See Nat 'l Nonwovens, Inc. v. Consumer Prod Enterprises, Inc., 397 F. Supp. 2d

245, 254 (D. Mass. 2005) (excluding plaintiff and defendant surveys where "neither party contends

that the Plaintiff invented the term 'wool felt' or that it has since become 'genericized[,]"' and

holding that surveys presented by plaintiffs and defendants were irrelevant as "Defendant argues

that Plaintiff has appropriated a generic term, while Plaintiff argues that the term 'wool felt' is

'merely descriptive' for a product that is known generically as 'felted wool fabric.' In either case,

the 'primary significance' test for genericness is inapposite, and survey evidence is therefore

unnecessary."); Frito-Lay N Am., Inc. v. Princeton Vanguard, LLC, 124 U.S.P.Q.2d 1184, * 13,

*22 (T.T.A.B. 2017) (holding as to both parties' surveys, "we note that various courts have found

that Teflon surveys are only appropriate to consider in a case where the question is whether a

coined or arbitrary mark has become generic, and is not appropriate to prove recognition of an

otherwise not inherently distinctive mark. We discuss this issue in more detail, infra, but note

initially that we agree with those circuit court decisions that Teflon surveys are not relevant when

a term is not inherently distinctive.").

        Indeed, Defendants here recognize this distinction, noting that surveys would not be

relevant to the analysis of whether Plaintiffs' marks were generic ab initio as a generic term cannot

acquire distinctiveness. (Dkt. No. 623 at 4.) Defendants cannot have it both ways: they argue that

Plaintiffs co-opted a generic phrase from the public domain, not that widespread use of a coined

phrase has caused it to become generic. 6 While they have failed to create any dispute of material



6
  Defendants do not argue that "The Episcopal Church" is a coined term, and therefore Hunt
Masters holds that it is "not necessary to determine whether the term as become generic thorough
common use." Hunt Masters, 240 F.3d at 255. Nonetheless, the Defendants' argument that "The
Episcopal Church" has "become" generic, focuses on alleged common use long pre-dating
Plaintiffs' registration of the mark or listed date of first use. (Dkt. No. 610-1 at 16, "the terms
"episcopal" and "The Episcopal Church" have become generic since before and after adoption by
Plaintiffs." Id at 21 - 22, identifying third party use of marks with "episcopal church" for


                                                -7-
    2:13-cv-00587-RMG        Date Filed 09/19/19       Entry Number 665         Page 8 of 27




fact on this point, with their own experts explaining that "The Episcopal Church was a descriptive

phrase for "churches who either were current or former parishes in the Church of England" (Dkt

No. 609-6 at 4), they cannot now rely on survey evidence to determine the weight of public

perception of a non-coined term under Hunt Masters. 7

       Yet, regardless of the Fourth Circuit's decision in Hunt Masters, Poret's survey is

inadmissible as it is irrelevant to the determination of whether TEC's mark here, "The Episcopal

Church," is generic. The Court has, in a separate Order, explained this issue at length but, in brief,

it is clear from the decisions of multiple courts of appeal that a mark for a denominational

organization is generic where it names a religion but is descriptive where it properly differentiates

a specific denominational organization offering religious services. See TE-TA-MA Truth Found.-

-Family of URI, Inc. v. World Church of Creator, 297 F.3d 662, 666 (7th Cir. 2002) ("A mark is

'generic' when it has become the name of a product (e.g., 'sandwich' for meat between slices of

bread) or class of products (thus 'church' is generic)" but finding mark not generic where "[i]t

does not name the class of monotheistic religions[, as] [i]n the contemporary United States,

variations on 'Church of [Deity]' are used to differentiate individual denominations, not to denote

the class of all religions."); Jews For Jesus v. Brodsky, 993 F. Supp. 282, 297 (D.N.J.), affd, 159

F.3d 1351 (3d Cir. 1998) ("although the Plaintiff Organization sometimes refers to its members as

'Jews' who are 'for Jesus,' during the past twenty-four years the Plaintiff Organization has



"hundreds of years") (emphasis added). Further, Defendants submissions do not even identify
post-first use widespread use of "The Episcopal Church" as a whole mark, instead dissecting the
term and focusing on uses of "episcopal," "episcopacy," "episcopalian," and "episcopate." (Dkt.
Nos. 601; 610-1 at 17 - 19.) Defendants therefore do not allege that "The Episcopal Church,"
even if a coined term (which it is not), "became" generic after its first use.
7
 Plaintiffs cite certain cases where Teflon surveys were submitted for non-coined terms. (Dkt. No.
623 at 7 - 8.) However, none of the cases are from the Fourth Circuit or district courts in the
Fourth Circuit, and further do not address the relevance issues raised by Hunt Masters.


                                                 -8-
    2:13-cv-00587-RMG         Date Filed 09/19/19       Entry Number 665         Page 9 of 27




consistently used the phrase' Jews for Jesus' to refer to the organization itself."); Gen. Conference

Corp. of Seventh-Day Adventists v. McGill, 617 F.3d 402, 413 (6th Cir. 2010) ("It would be

inappropriate to conclude as a matter of law ... that the public considers 'Seventh-day Adventist'

to refer generically to a religion."); Cmty. of Christ Copyright Corp. v. Devon Park Restoration

Branch of Jesus Christ's Church, 634 F.3d 1005, 1011 (8th Cir. 2011) (finding mark not generic

where defendant could not demonstrate that "registered marks have become generic because they

identify religion, not COC as an institution."). Therefore, Poret's survey fails to ask the relevant

question for genericness here.

        Poret's survey asks about a "trademark name" versus a "category name." (Dkt. No. 586-

1.) The flaw, however, is that, in the religious sphere, the name of a denomination, such as

"Seventh-day Adventist" discussed by the Sixth Circuit in Gen. Conference Corp. ofSeventh-Day

Adventists, 617 F.3d 402, can also serve as a category of affiliated religious institutions.      The

proper question, therefore, is whether a mark refers to an organization or a religion. 8 This issue is

further heighted by the flawed terms used in Poret's survey. As already explained in a separate

Order, Poret's survey defines "category name" as "a name that identifies a category that can

include various organizations that are not affiliated with each other" and "can be used by more

than one organization to identify what type of organization they are." (Dkt. No. 586-1) (emphasis

added). Based on that definition, a respondent could mark "category," the response coded as



8
  The district court in in Gen. Conference Corp. of Seventh-Day Adventists stated that this is the
proper question to ask when assessing the genericness of a religious organization. See Gen.
Conference Corp. of Seventh-Day Adventists v. McGill, 624 F. Supp. 2d 883, 894 (W.D. Tenn.
2008), ajj"d, 617 F .3d 402 (6th Cir. 2010) (relying on survey that juxtaposed "religious
organization or church" with "a religion" and holding that "[t]he Defendant has not introduced any
survey evidence that shows whether the relevant public believes that the term 'Seventh-day
Adventist' refers to a religion or to a specific denomination, despite the fact that such evidence is
increasingly common in trademark disputes.")


                                                 -9-
 2:13-cv-00587-RMG           Date Filed 09/19/19         Entry Number 665         Page 10 of 27




generic, for a term that "can" be, but is not necessarily, used by organizations that are not affiliated

with each other. (Dkt. No. 586-1 at 8.) Notably, the "can" in that sentence permits the opposite

to be true as well: a respondent could choose "category" if the mark refers to a "type of

organization" that is affiliated with another organization. Therefore, a Respondent could mark

"category" if they perceived "The Episcopal Church" to be a descriptive term for the type of church

that is part of the Anglican communion and affiliated with TEC. As noted by Plaintiffs, a response

of "category" thus could still point to "The Episcopal Church" as a source identifier for every

church that is a member of The Episcopal Church. (Dkt. No. 586 at 27 - 29.) As opposed to

"automobile" or "sandwich" which can be tested as "common" names (as used in the original

Teflon survey), here there is no claim that there are multiple organizations titled "The Episcopal

Church" in the world, compared to the multiple car manufacturers and sandwich makers, and the

term "category" therefore does not answer the fundamental genericness question of whether a term

refers to a class of product, here a religion, or a specific organization offering that product. Poret' s

survey is therefore irrelevant to genericness.

        Finally, Poret impermissibly used the term "trademark" in his survey. While Federal Rule

of Evidence 704 permits an expert to offer an opinion on an "ultimate issue," an expert is not

permitted to "state[] a legal standard or draw[] a legal conclusion by applying law to the facts .... "

United States v. Mciver, 470 F.3d 550, 562 (4th Cir. 2006). See e.g., Priester v. Futuramic Tool &

Eng 'g Co., No. 2:14-CV-01108-DCN, 2017 WL 193577, at *4 (D.S.C. Jan. 18, 2017) (holding

that testimony that determined defendant was "negligent" and was the "cause" of an explosion is

impermissible, but testimony that defendant "did not act to prevent" a situation was permissible)

(collecting cases). "Trademark" is a legal term, and a plaintiff must prove in any trademark

infringement case that it owns a valid mark.




                                                  -10-
    2:13-cv-00587-RMG         Date Filed 09/19/19        Entry Number 665           Page 11 of 27




        In addition to asking the Court to permit an expert to make the legal conclusion of what

constitutes a trademark, the definition is also overly narrow. Poret defines "trademark name" as:

"a name that identifies one specific organization." (Dkt. No. 586-1 at 8.) The definition goes on

to state that "[a] trademark name can only be used by one organization, or by branches of that

organization, to identify itself." (Id.) It is true that a trademark identifies "the source of one seller's

goods and distinguish[ es] that source from other sources." 1 McCarthy on Trademarks and Unfair

Competition § 3:1 (5th ed.).        However, the second half of Poret's definition, permitting a

respondent to answer "trademark" if a name is used by "branches of [that] organization," bakes

into the survey the question this case is attempting to answer. Namely, a respondent could decline

to respond "trademark" where it knows of an organization calling itself an "episcopal church" that

is actually a Disassociated Parish. There is further no definition of "branch" in the survey,

permitting a respondent to answer "trademark" where it knows of The Episcopal Church and a

parish associated with The Episcopal Church, but does not know whether the parish qualifies as a

"branch" in this context. The Court cannot permit a survey to give a conclusion oflaw or to make

up its own, erroneous and confusing, definition of an already well-settled legal phrase. This is

particularly true here, where the survey results are so close as to be a few responses away from

irrelevance. 9


9
  Only 55.3% ofrespondents answered that "The Episcopal Church" is a "category name." (Dkt.
No. 586-1at18.) The Court does not exclude the report based on Plaintiffs' argument that, at the
lower bound of the margin of error for the survey, the rate of Episcopalians who responded
"category" rather than "trademark" would fall below 50%, thus arguably negating its ability to
show that a "majority" of individuals consider the mark generic. See 2 McCarthy on Trademarks
and Unfair Competition § 12:6 (5th ed.) (for genericness, "majority use controls"). (Dkt. No. 586
at 21.) While this wide margin of error is relevant to weight, Plaintiffs' argument asks the Court
to weigh which end of the margin of error should be credited, something that goes to weight rather
than admissibility. Further, Plaintiffs' arguments regarding the proper makeup of the 300
respondents goes to weight rather than admissibility. (Dkt. No. 586 at 17 - 21.) Nonetheless, as
explained above, the survey must be excluded for other reasons.


                                                  -11-
     2:13-cv-00587-RMG       Date Filed 09/19/19       Entry Number 665       Page 12 of 27




         Therefore, Poret's survey is excluded for four independent, and sufficient, reasons: first,

the Fourth Circuit's decision in Hunt Masters, supported by multiple other courts of appeal,

forecloses the relevance of survey evidence to determine the weight of public perception of a non-

coined term; second, because Poret's survey fails to determine whether the public perceives "The

Episcopal Church" to denote a religion; third, Poret' s use of the term "trademark" makes a legal

conclusion, and; finally, because Poret's survey's use of the terms "category" and "trademark" are

confusing and likely lead to irrelevant responses. 10 Poret's survey is therefore excluded.

         B.     Defendants' Motion to Exclude Walter Edgar (Dkt. No. 585)

         Defendants move to exclude Dr. Walter Edgar, Plaintiffs' expert in history. (Dkt. No. 585.)

Dr. Edgar produced two reports. The first, dated April 13, 2018, reported on a review of various

city directories, telephone directories, encyclopedias, history textbooks, magazines and

newspapers dating back to the early Twentieth Century to assess whether references to "Episcopal"

or "Protestant Episcopal" churches referred to churches affiliated with TEC ("Dr. Edgar's First

Report"). (Dkt. No. 585-3.) A second report, dated September 11, 2018, included a review of the

first twenty pages of search results on Google and Yahoo of the mark "The Episcopal Church,"

and concluded that every search result referred to either Plaintiff TEC or an affiliated parish or

diocese ("Dr. Edgar's Second Report"). (Dkt. No. 585-4.) Dr. Edgar' s Second Report includes

results from two searches: one conducted by Dr. Edgar in South Carolina, the second by his son-

in-law in Massachusetts, purportedly to limit geographical bias. (Id.)




10
  Leelanau Wine Cellars, Ltd. v. Black & Red, Inc., 452 F. Supp. 2d 772, 778 (W.D. Mich. 2006),
aff'd, 502 F.3d 504 (6th Cir. 2007) (noting that to be admissible, a survey must, among other facts,
ensure that "the questions to be asked of interviewees were framed in a clear, precise and non-
leading manner[.]").




                                                -12-
  2:13-cv-00587-RMG           Date Filed 09/19/19       Entry Number 665         Page 13 of 27




        Defendants first argue that Dr. Edgar' s First Report should be excluded as his opinions

regarding the use of "Episcopal" or "Protestant Episcopal" in multiple historical texts dating back

a century was merely a summary of information that did not require application of his specialized

historical knowledge, and instead is akin to a "lay witness who has reviewed a range of publicly

available records and search results." (Dkt. No. 585-1 at 10.) Instead, this type of evidence,

synthesizing voluminous historical texts, is precisely the type of expertise that courts acknowledge

historians possess. See Marvel Characters, Inc. v. Kirby, 726 F.3d 119, 135-36 (2d Cir. 2013)

("A historian could, for example ... helpfully synthesize dense or voluminous historical texts .... ");

Burton v. Am. Cyanamid, No. 07-CV-0303 , 2018 WL 3954858, at *4 (E.D. Wis. Aug. 16, 2018)

("Finally, a historian' s synthesis of various source materials that enables the jury to perceive

patterns and trends can also be "helpful" within the meaning of Rule 702. Courts have recognized

the helpfulness of expert historians testifying in these ways. ") (collecting cases); Waterhouse v.

R.J Reynolds Tobacco Co., 368 F. Supp. 2d 432, 436 (D. Md. 2005), aff'd, 162 F. App'x 231 (4th

Cir. 2006) (considering expert testimony that "synthesiz[ ed]" "popular magazines, government

documents, manuscript collections, scholarly histories, state and federal laws regarding tobacco

and cigarette smoking, curriculum guides and school text books approved for use in various states

(including Maryland), religious publications, polling and survey data, movies, television

programs, and other forms of popular culture."). Dr. Edgar's opinion, identifying, reviewing and

synthesizing voluminous historical texts, therefore required specialized knowledge and is

appropriate for expert testimony.

       Defendants also argue that Dr. Edgar' s opinions are unreliable and inaccurate as he has a

"life-long" connection to The Episcopal Church, and further that he failed to quantify the number

of times the researched terms appeared but did not refer to TEC. (Dkt. No. 585-1 at 11 - 12.)




                                                 -13-
  2:13-cv-00587-RMG            Date Filed 09/19/19        Entry Number 665         Page 14 of 27




First, the Court refuses to exclude Dr. Edgar's report or testimony because of his religious

affiliation or find that the reliability of his testimony or report are in any way affected by his

religious affiliation.   To the extent Defendants believe Dr. Edgar's attendance of Episcopal

churches affects his credibility, "it is well-established that an expert's bias is not a proper basis to

bar testimony under Daubert." In re: Lipitor (Atorvastatin Calcium) Mktg., Sales Practices &

Prod. Liab. Litig., No. 2:14-MN-02502-RMG, 2016 WL 2940784, at *5 (D.S.C. May 6, 2016)

(collecting cases). Dr. Edgar's failure to quantify the number of times the researched terms

appeared but did not in reference to the TEC further does not necessitate exclusion of his report.

Dr. Edgar does not purport to be a statistician or present any form of mathematic assessment of

the use of "Episcopal" or "Protestant Episcopal." Instead, Dr. Edgar opined, from a historical

perspective over the past century, whether the terms "Episcopal," "Protestant Episcopal" and

"diocese" reference to TEC and churches affiliated with TEC. (Dkt. No. 585-3.) By reviewing

historical documents and applying his experience, Dr. Edgar used the common tools of a historian,

he was not required to perform any mathematic quantification in addition.                 To the extent

Defendants argue a quantification of non-responsive results was necessary to support his

conclusions factually, that argument does not support exclusion. See Synergetics, Inc. v. Hurst,

477 F.3d 949, 955 (8th Cir. 2007) ("As a general rule, the factual basis of an expert opinion goes

to the credibility of the testimony, not the admissibility .... ") (citations omitted).

        Finally, Defendants argue that the Court should exclude Dr. Edgar's Second Report as it is

a compilation of Google and Yahoo search results by a historian, and therefore cannot meet the

reliability factors of Daubert. (Dkt. No. 585-1 at 14.) The Court agrees that Dr. Edgar cannot

testify to these search results as an expert, however it is for a more fundamental reason: Dr. Edgar

is not qualified to testify as an expert regarding internet search results. There is no indication on




                                                  -14-
  2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 665         Page 15 of 27




Dr. Edgar's CV or his testimony submitted to the Court that he has any specialized knowledge,

training or experience in forming internet search results or in interpreting the meaning of those

results. As noted by Defendants, this may be particularly important as search engines tailor their

results to ensure that the responses are "most helpful to the searcher." Jian Zhang v. Baidu.com

Inc., 10 F. Supp. 3d 433, 438 (S.D.N.Y. 2014). To the extent Plaintiffs may assert that Dr. Edgar's

qualifications come from his repeated use of search engines in his daily life, his opinion would not

help a prospective finder of fact, as anybody is just as capable of reviewing internet search results.

See In re Titanium Dioxide Antitrust Litig., No. CIV.A. RDB-10-0318, 2013 WL 1855980, at *7

(D. Md. May 1, 2013) ("[E]xpert testimony is inadmissible when it addresses lay matters which

[the trier of fact] is capable of understanding without the expert's help") (citation omitted).

Without any demonstrated qualifications in a relevant field, which is not confined to computer

science but could also include academics who often work with search results, the Court finds it

inappropriate to allow Dr. Edgar to testify as an expert regarding his Second Report.

       However, while Dr. Edgar may not testify to these searches as an expert, his signed reports,

including pages of Google and Yahoo search results, still contain relevant information. As both

Parties acknowledge, even if Dr. Edgar cannot testify as an expert concerning his Second Report,

he can still testify as a fact witness. (Dkt. Nos. 617 at 29; 639 at 5.) Cases cited by Plaintiffs

support this point, as the court in Globalaw Ltd v. Carmon & Carmon Law Office, 452 F. Supp.

2d 1 (D.D.C. 2006) reviewed search result evidence included in an attorney declaration. Further,

as this Court previously held, internet search results may be relevant to determining a mark's

strength. See Codename Enterprises, Inc. v. Fremantlemedia N Am., Inc., No. 16CIV1267ATSN,

2018 WL 3407709, at *7 (S.D.N.Y. Jan. 12, 2018) ("Given the importance of search engines in

today's internet-based economy, search results may be one indicator of commercial strength.")




                                                -15-
  2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 665           Page 16 of 27




(citations omitted); Am. Eagle Outfitters, Inc. v. Am. Eagle Furniture, Inc., No. 11 C 02242, 2013

WL 6839815, at* 12 (N.D. Ill. Dec. 27, 2013) (" [t]he number of Google results may say something

of the mark' s strength."). Therefore, as a fact witness, Dr. Edgar is permitted to offer the relevant

testimony regarding the results of his own internet search results. However, as Dr. Edgar is a fact-

witness as to the search results, he is not permitted to testify regarding his son-in-law's search

results, as it would constitute hearsay and further Dr. Edgar would not be able to authenticate the

documents. To the extent Plaintiffs' wish to admit the out of state searches performed by Dr.

Edgar's son-in-law, his son-in-law would be required to testify.

        Therefore, Dr. Edgar is excluded as an expert solely as to his Second Report but is

permitted to testify regarding his own Google and Yahoo search results as a fact witness.

        C.     Defendants' Motion to Exclude Mark Keegan (Dkt. No. 597)

        Defendants move to exclude the report of Plaintiffs rebuttal expert, Mark Keegan. (Dkt.

No. 597.) Keegan' s report, like Poret's, reports on a "Teflon survey" that Keegan performed to

determine consumer perception of "The Episcopal Church." (Dkt. No. 597-2 at 5.) The study

surveyed 400 Episcopalians and asked the respondents whether they perceived the phrase "The

Episcopal Church" to refer to a "religious organization," which Plaintiffs argue would be non-

generic, or a "religion," which Plaintiffs argue would be generic.        (Id.)     After a number of

preliminary questions, and narrowing the respondents down to only Episcopalians who had not

taken a survey on a related topic, the survey defined two terms for respondents: "religious

organization" which could be a "local, stand-alone organization, or a larger, regional, national or

international organization with local affiliates." (Id. at 10 - 14.) The definition concluded by

stating that either, a local organization or a larger organization, are "religious organizations" if

they "are formally entities that practice and/or teach the doctrine of a religion." (Id.) The next

term was "religion," which was defined as a "system of beliefs." (Id. )           The survey gave two


                                                -16-
  2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 665        Page 17 of 27




examples to respondents, noting that "Judaism" and "Christianity" are religions, whereas "Temple

Emanu-El of New York" and the "United Methodist Church" are religious organizations. (Id. at

15.) After ensuring that the respondents understood these terms, respondents were shown five

terms to categorize as a "religion" or "religious organization:" Islam, Southern Baptist Convention,

Hinduism, United Church of Christ and The Episcopal Church. (Id. at 16.) As relevant here, the

survey results stated that 96 percent of all respondents identify "The Episcopal Church" as the

name of a religious organization, whereas only 4 percent state it identifies a religion. (Id. at 17.)

       In the first instance, while neither Party briefed the issue, the Court notes that its holding

regarding Keegan's report is also affected by the Fourth Circuit's ruling in Hunt Masters, discussed

above in relation to Poret's survey. As with Poret's survey, as "The Episcopal Church" is not a

coined term, Keegan's "Teflon" survey is irrelevant to genericness since a party cannot rely on

survey evidence to determine the weight of public perception of a non-coined term under Hunt

Masters . Therefore, as to genericness, Keegan's survey is excluded. Nonetheless, as the survey

may be relevant to strength of the mark, the Court addresses Defendants' motion.

       Defendants make four overall arguments regarding the admissibility of Keegan's report:

first, Keegan is not qualified; second, Keegan's survey is fundamentally flawed based on the

responses offered in the survey (religion or religious organization); third, Keegan's survey is not

helpful as it produced no evidence of consumer connection to a particular organization, and; fourth,

Keegan's survey impermissibly limited the universe of respondents to Episcopalians. (Dkt. No.

597-1.) The Court takes each in tum.

       First, Keegan is clearly qualified to testify. Under Federal Rule of Evidence 702, an expert

can be qualified by "knowledge, skill, experience, training or education[.]" Keegan clearly meets

this test. Keegan's CV makes his qualifications clear: he holds a Juris Doctor from Brooklyn Law




                                                -17-
  2:13-cv-00587-RMG           Date Filed 09/19/19       Entry Number 665     Page 18 of 27




School, is a Professional Certified Marketer from the American Marketing Association, is

currently enrolled in a Market Research Certificate Program at the University of Georgia and is a

member of five national and international associations for marketing and consumer research.

Further, he has worked the field of market research since at least 1991 and has performed consumer

research studies since 2001.       (Dkt. No. 595-93.)       Additionally, Keegan has conducted

approximately ninety consumer surveys in the past six years. (Dkt. No. 617-1 at if 11.) The Court

recognizes some relevant criticisms of Keegan's background, which includes ajuris doctorate and

some postgraduate MBA work, and his professional experience focused on litigation strategy with

market research rather that a focus solely on consumer research. (Dkt. No. 597-1at10.) However,

these critiques do not negate Keegan's eighteen years of experience in the field, current training

from University of Georgia, and membership in various relevant market groups. The criticisms

therefore go to weight rather than admissibility. See Pulse Med. Instruments, Inc. v. Drug

Impairment Detection Servs. , LLC, 858 F. Supp. 2d 505, 512 (D. Md. 2012) ("Any issues ... with

[the expert's] qualifications ... are more 'properly explored on cross-examination,' going to 'his

testimony's weight and credibility-not its admissibility.'") citing McCullock v. HB. Fuller Co.,

61F.3d1038, 1043 (2d Cir.1995).

       Defendants correctly note that one court has previously excluded a survey based on

Keegan' s   qualifications.     See   Warner    Bros.    Entm't   v.   Glob. Asylum,    Inc.,   No.

CV129547PSGCWX, 2013 WL 12114836, at *7 (C.D. Cal. Jan. 29, 2013), aff'd sub nom. Warner

Bros. Entm't v. Glob. Asylum, Inc., 544 F. App'x 683 (9th Cir. 2013). However, the decision is

from six years ago and since that time Keegan conducted approximately ninety additional

consumer surveys, supporting the Court' s holding that he is properly qualified. Further, the court

in Warner Bros. noted that it had "no indication of the topic about which" Keegan had previously




                                               -18-
     2:13-cv-00587-RMG       Date Filed 09/19/19       Entry Number 665        Page 19 of 27




testified and the biography provided to the court did not indicate whether Keegan had even crafted

or analyzed "consumer perception surveys." Id. The facts here are starkly different as the Court

has Keegan's entire CV and a list of the multiple cases in which he has performed research or

surveys in litigation. The Court therefore finds that Keegan's extensive additional experience

since 2013, and the record in this case, render Warner Bros. inapplicable here. 11

         Next, Defendants argue that the two choices provided to respondents, "religion" or

"religious organization," were improper survey terms. However, as explained above, these are the

correct terms when assessing the genericness of a denominational organization. Indeed, at least

one district court, affirmed by the Sixth Circuit, held that substantially similar terms provide the

proper question when assessing the genericness of a religious organization. See Gen. Conference

Corp. of Seventh-Day Adventists v. McGill, 624 F. Supp. 2d 883, 894 (W.D. Tenn. 2008), ajj"d,

617 F.3d 402 (6th Cir. 2010) (relying on survey that juxtaposed "religious organization or church"

with "a religion"). The terms are therefore proper and identify the heart of the genericness dispute:

whether "The Episcopal Church" refers to a religion or a set of religious beliefs, or whether it

identifies a specific organization.

         Next, Defendants argue that Keegan's survey is not helpful because it produced no

evidence of consumer connection to a particular entity. To begin with, regarding genericness, the

question is not whether a name is a source-identifier but rather whether the mark refers to "the

common name of a product or service" or the "genus of which the particular product is a species."

Retail Servs., Inc. v. Freebies Publ'g, 364 F.3d 535, 538 (4th Cir. 2004). The question in a Teflon



11
  Defendants also note that in Flushing Bank v. Green Dot Corp., 138 F. Supp. 3d 561 (S.D.N.Y.
2015), the court did not credit Keegan's criticisms of an expert, Hal Poret, as his background was
not "sufficiently deep or tested." Id. at 582 n.16. However, in Flushing Bank, the court did not
exclude Keegan's report, it simply did not credit his opinion regarding the opposing party's expert.


                                                -19-
     2:13-cv-00587-RMG       Date Filed 09/19/19      Entry Number 665        Page 20 of 27




survey, therefore, focuses on whether a name is a "common name," thus prohibiting it from having

trademark protection. A Teflon survey does not, inherently, identify which "particular entity"

produces ihe "brand" name, as Defendants seem to argue is necessary. (Dkt. No. 597-1 at 16.)

Instead, this would go to the issue of "secondary meaning" for a descriptive mark. 12 Regardless,

as affirmed by the Fourth Circuit, a Teflon survey nonetheless can be relevant to secondary

meaning even though it does not identify a particular entity. See "Booking. com B. V v. Mata!, 278

F. Supp. 3d 891, 920 (E.D. Va. 2017), aff'd sub nom. Booking.com B. V v. United States Patent &

Trademark Office, 915 F.3d 171 (4th Cir. 2019) ("Teflon surveys are also a generally accepted

way of measuring secondary meaning.").

         Finally, Defendants argue that Keegan improperly limited respondents to self-identified

Episcopalians, thus surveying the wrong universe ofrespondents. As the Fourth Circuit held, "A

'universe' is 'that segment of the population whose perceptions and state of mind are relevant to

the issues in the case.' A 'survey of the wrong 'universe' will be of little probative value in

litigation." PBM Prod., LLC v. Mead Johnson & Co., 639 F.3d 111, 123 (4th Cir. 2011) citing

McCarthy on Trademarks and Unfair Competition § 32:159 (4th ed.2003).                 The limit of

respondents to self-identified Episcopalians (Dkt. No. 597-2 at 13) is impermissible here. To begin

with, this limit clearly excludes a variety of individuals who may be consumers, such as relatives

of local students, students at The Porter-Gaud School, and carriage tour-guides in Charleston.

(Dkt. No. 595-1 at 20 - 22.) However, the larger issue with excluding all non-Episcopalians is

that it has the inappropriate effect of improperly weighing members affiliated with the Plaintiffs'


12 Defendants confusion is clear by their statement that "[a] mark that is generic, and therefore
merely descriptive, can only gain trademark protection if it has 'acquired secondary meaning .... "'
(Dkt. No. 597-1 at 16 - 17.) The statement is incorrect. A generic mark can never act as a
trademark. Instead, a descriptive name, the next and separate level of distinctiveness, can gain
protection only if it has acquired secondary meaning.


                                               -20-
     2:13-cv-00587-RMG      Date Filed 09/19/19       Entry Number 665       Page 21 of 27




organizations stronger than members of the Defendants. While self-identified Episcopalians may

attend the Defendants' parishes, the failure to include an additional term, such as Anglican 13 or

even Christian, likely has the effect of improperly weighing respondents who currently attend

Plaintiffs' parishes and excluding parishioners of the, thus excluding highly-relevant respondents

and skewing the results to those who most-identify "The Episcopal Church" as a religious

organization. This defect with choosing the proper universe, skewing the results and excluding

individuals who are relevant consumers, requires exclusion of the survey. 14 See IDV N Am., Inc.

v. S & M Brands, Inc., 26 F. Supp. 2d 815, 830 (E.D. Va. 1998) ("By excluding persons in the

market for both kinds of products (tobacco and liqueur cordials), the survey contained a built in

bias. That alone leads the Court to conclude that the survey is of limited probative value in

determining the likelihood of confusion issue.").

         Therefore, the Court excludes Keegan's survey.

         D.     Defendants' Motion to Exclude Robert L. Klein (Dkt. No. 598)

         Robert L. Klein, the president and co-founder of a market research and consulting firm

who has worked in the field since 1970, is Plaintiffs' "actual confusion" expert. (Dkt. No. 598-2.)

Klein produced a report which surveyed whether people believed that "The Protestant Episcopal

Church in the Diocese of South Carolina" and "The Episcopal Diocese of South Carolina," two

marks that Defendants acknowledge they use, were affiliated with a "national or international


13
  The term the Disassociated Diocese now uses to refer to themselves. (Dkt. No. 621-2 at 5,
website stating that the Disassociated Diocese is "An Anglican Diocese, Making Biblical
Anglicans for a Global Age.")
14
  Plaintiffs argue "Episcopalian" is the best universe of respondents as a Teflon survey should
only survey customers or potential customers. (Dkt. No. 617 at 6 - 7.) To support their argument,
Plaintiffs cite to Stocker v. Adventists, 39 U.S .P.Q.2d 1385 (T.T.A.B. 1996), where the USPTO
found "Adventist Christians" to be the most relevant public. The distinction in Stocker is that all
Parties in the case claimed to be Adventist Christians, yet here it is very possible that certain
potential consumers may identify as Anglicans based on the Disassociated Diocese's current logo.


                                               -21-
 2:13-cv-00587-RMG          Date Filed 09/19/19       Entry Number 665        Page 22 of 27




organization" and, if the respondent answered is yes, the respondents were asked "which"

organization. (Id) The survey results show that forty-one percent of Episcopalians, and eighteen

percent of South Carolina residents overall, associate "The Protestant Episcopal Church in the

Diocese of South Carolina" with TEC.          (Id at 14 - 17.)     Further, sixty-four percent of

Episcopalians, and twenty-four percent of South Carolina residents overall, associate "The

Episcopal Diocese of South Carolina" with TEC. (Id) The survey also used a control cell of "The

Protestant Church in the District of South Carolina," a name that does not include either the words

"Episcopal" or "Diocese." (Id at 10.) Only 0.9% of Episcopalians believed that the control cell

name was affiliated with the TEC, and 0.8% and 0.9% of other Christians and South Carolina

residents overall, respectively, similarly responded that the control cell name was affiliated with

TEC. (Id at 13 - 16.)

       Defendants do not attack Klein' s qualifications, instead arguing that Klein' s opinions must

be excluded as his survey did not test the marks used by Defendants as they appear in the

marketplace, that his survey lacked an appropriate control, that his survey included leading

questions, and finally that Klein improperly coded responses which caused inflated confusion

rates. (Dkt. No. 598-1.) The Court takes each argument in turn.

       First, Klein' s survey did not fail to simulate market conditions. Defendants fault Klein for

surveying two marks, "The Protestant Episcopal Church in the Diocese of South Carolina" and

"The Episcopal Diocese of South Carolina," that Defendants claim they "own[]" but are "seldom

used in public." (Dkt. No. 598-1 at 8.) Defendants further argue that the surveyed marks fail to

include styling, words and symbols that are often included with the marks. (Dkt. No. 642 at 7.)

To begin with, Defendants' argument is factually incorrect.         Instead, the record evidence

demonstrates that, especially shortly after the 2012 schism, Defendants have repeatedly referred




                                               -22-
  2:13-cv-00587-RMG          Date Filed 09/19/19      Entry Number 665        Page 23 of 27




to the Disassociated Diocese as the "Episcopal Diocese of South Carolina" and the "Protestant

Episcopal Church in the Diocese of South Carolina," including in a publications, Jubilate Deo,

published by the Disassociated Diocese, the Disassociated Diocese' s Canons, Generational

Ministries forms sent to parishes, and the journal of the diocesan convention. (See, e.g. Dkt. Nos.

595-71; 595-72; 595-73; 595-94 - 595-95.) To the extent the Defendants allege they may have

ceased using some of these marks, or use them less often, that does not affect the Court's

determination that these marks were used in commerce as "it is well established that the voluntary

discontinuance of challenged activities by a defendant does not necessarily moot a lawsuit." Ly ons

P 'ship, L.P. v. Morris Costumes, Inc. , 243 F.3d 789, 800 (4th Cir. 2001). Defendants more-recent

decision to limit their use of the marks cannot preclude the Court from assessing confusion of

marks that Defendants still profess ownership over.

       Further, in these publications, the marks are included in simple black and white written

text, not with the full stylization identified by the Defendants in their Reply. (Dkt. Nos. 595-71 ;

595-72; 595-73 ; 595-94- 595-95; 642 at 7.) Therefore, the undisputed evidence demonstrates that

these marks do appear in the marketplace in much the same way as they were presented in the

report. Defendant's argument regarding market conditions further misses the fact that TECSC

asserts to own these exact marks, and therefore the stylization of the Disassociated Diocese's used

marks is indeed identical to marks used by Plaintiffs' here. Finally, the case cited by Defendants,

Valador, Inc. v. HTC Corp., 242 F. Supp. 3d 448, 462 (E.D. Va.), aff'd, 707 F. App 'x 138 (4th

Cir. 2017), is inapplicable here. As opposed to in Valador, where the mark at issue "typically

appears ... accompanied by a triangular symbol, blue coloring" and an additional stylized logo, here

the mark, as demonstrated above, is often used in commerce simply as a written name, which




                                               -23-
     2:13-cv-00587-RMG       Date Filed 09/19/19      Entry Number 665        Page 24 of 27




makes sense as a term used to identify a religious organization as opposed to a mark for a software

used to render images as in Valador.

         Defendants also argue that the survey does not replicate market conditions as the

Disassociated Diocese repeatedly advises parishioners of the ongoing dispute between the Parties.

However, this is no evidence that this disclaimer of any association actually takes place when

potential consumers view the mark in public and instead, as cited above, the record evidence

demonstrates that the marks often appear in commerce without an immediate disclaimer. 15

         Second, Klein's survey did not lack an appropriate control. Defendants fault Klein for not

using a non-infringing control which "included the term 'episcopal."' (Dkt. No. 598-1 at 10.)

However, as acknowledged by Defendants, a proper control should be "similar in appearance to

the test cell, except for the designation whose influence is being tested." McCarthy on Trademarks

and Unfair Competition§ 32:187 (5th ed.) Defendant's argument ignores the fact that the word

"episcopal," is the designation whose influence is being tested in the marks used by Defendants.

Further, Defendants argument seems to continue to be premised on the claim that "The Episcopal

Church" is a generic mark, which the Court has held it is not, and using a control to test, in part,

the use of the same dominant word "episcopal" was entirely appropriate. Regardless, even if a

better control could be chosen, that will go to weight rather than admissibility. See Gucci Am.,

Inc. v. Guess?, Inc., 831 F. Supp. 2d 723, 740 (S.D.N.Y. 2011), on reconsideration in part, No.



15
   As held in the Court's Order on summary judgment, a disclaimer will not be effective to dispel
likely confusion where there is no evidence that these disclaimers were actually present with the
marks or that consumers would see the disclaimers when generally encountering Defendants'
marks in the marketplace. See The Shell Co. (Puerto Rico) v. Los Frailes Serv. Station, Inc., 605
F.3d 10, 22 (1st Cir. 2010) ("signs stating 'We Do Not Sell Shell Gasoline' were not enough to
avoid likely confusion, not least because customers could only see those signs after they were
already at the gas pump."). So too here, a disclaimer that is not part of, or closely included with,
a mark does not affect the assessment of market conditions.


                                               -24-
     2:13-cv-00587-RMG      Date Filed 09/19/19        Entry Number 665        Page 25 of 27




09 CIV. 4373 SAS, 2011 WL 6326032 (S.D.N.Y. Dec. 16, 2011) ("However, while the fact that a

survey used a control that could have been 'stronger' or 'better' may mean it is entitled to less

weight, it does not mean that the survey does not provide relevant information.").

         Third, Defendants argue Klein's survey included improper leading questions.           Again,

Defendants point to Valador, Inc., 242 F. Supp. 3d at 466, which found a question to be leading

that asked '"[h]ow likely do you think it is that there will be confusion between' the two products,

the two product names, and the two 'VIVE' names 'if they are used by different companies selling

similar product." The court noted this created a "demand effect" by indicating that the two "VIVE"

labels came from the same company. Id. Here, there is no such issue. Instead, the survey asked

"Do you or do you not believe that this group of churches is affiliated with a national organization,"

and only if a respondent answered yes were they then asked to name the organization. (Dkt. No.

598-2 at 10.) The question explicitly provides two possibilities, "do you or do you not," negating

any possible demand effect as the question points towards neither yes nor no. It is further not

leading as respondents are only asked the name of a national organization if they first answer yes

to the prior question. This, therefore, does not implicate any of the court's concerns regarding the

question in Valador, which asked respondents to assume only one possibility: that the marks,

implicitly owned by one company, were being used by separate companies. The other cases cited

by Defendants suffer from similar defects, with each not asking an open-ended question and

instead pointing respondents towards a particular answer. Klein's survey here suffers from none

                    16
of those defects.


16
   As above, to the extent the phrasing of the question is relevant, the criticism goes to weight and
not admissibility. See United States v. H & R Block, Inc., 831 F. Supp. 2d 27, 35 (D.D.C. 2011)
("Moreover, the survey question cannot be considered to be as 'leading' as the questions identified
as problematic in the plaintiffs cited authority[.] Accordingly, this critique goes to the weight of
the evidence and not to admissibility.").


                                                -25-
     2:13-cv-00587-RMG       Date Filed 09/19/19       Entry Number 665       Page 26 of 27




         Finally, Defendants argue Klein's survey was improperly coded. Defendants assert that

Klein's coding of the open-ended question of the survey, which asked "which" organization

respondents believed the mark was affiliated with, led to unreliable and inflated rates of confusion.

(Dkt. No. 598-1at12.) Klein coded a variety ofresponses as indicating confusion: "The Episcopal

Church," "The Episcopal Diocese," "Episcopal," "The national Episcopal group - I do not know

the name," "Episcopalian & Anglican Communion," "Episcopal Church International." (Dkt. No.

598-2 at 12.) Klein also excluded certain responses that included the word "episcopal," such as

"Episcopal Church of South Carolina" and "United Episcopal Church."               (Id)     The Court

recognizes some valid critiques to the potential overbreadth of the phrases Klein included as

indicating confusion, yet also notes that his coding overall is rational and includes responses

indicating a broad "Episcopal" organization. This criticism from Defendants, therefore, is the type

of issue that goes to weight but would not, and cannot, be used to exclude Klein's report. This is

particularly true in an open-ended survey, as another court has recognized,

         Clearly, a survey in which all respondents explained their conclusions in this
         idealized manner would be preferable to one in which few or no respondents did
         so. It is equally clear, however, that expecting survey respondents to be able to
         parse their thought processes with such a high degree of specificity in response to
         an open-ended "why-do-you-say-that" question is unrealistic.

Gucci Am., Inc., 831 F. Supp. 2dat741. 17

         Therefore, the Court finds that Klein's survey and his testimony is admissible.


17
  Klein's survey here also contains none of the coding errors identified by the Court in Bd of
Regents, Univ. of Texas Sys. ex rel. Univ. of Texas at Austin v. KST Elec., Ltd, 550 F. Supp. 2d
657 (W.D. Tex. 2008), which addressed a Klein survey. In Bd Of Regents, Klein did not count as
"confused" respondents who responded "Texas Longhorns" or "Texas football" when seeing the
University of Texas at Austin Longhorns silhouette logo as it "did not make reference to an
academic institution." Id at 676. Nothing so indefensible occurred here, and instead Klein's
coding was focused on respondents who, in an open-ended, unprompted question, identified a large
"Episcopal" institution. The coding here would go to the weight of the report and is no reason to
exclude the report.                                                   ·


                                                -26-
 2:13-cv-00587-RMG           Date Filed 09/19/19    Entry Number 665       Page 27 of 27




IV.    Conclusion

       For the foregoing reasons, the Court GRANTS Plaintiff-in-Intervention The Episcopal

Church's Motion to Exclude the Genericness Expert Report of Hal Poret. (Dkt. No. 580.)

       The Court DENIES Defendants The Right Reverend Mark J. Lawrence, et al. 's Motion to

Exclude Walter Edgar. (Dkt. No. 585)

       The Court GRANTS Defendants The Right Reverend Mark J. Lawrence, et al. 's Motion

to Exclude Mark Keegan. (Dkt. No. 597.)

       The Court DENIES Defendants The Right Reverend Mark J. Lawrence, et al. 's Motion to

Exclude Robert L. Klein (Dkt. No. 598).

       AND IT IS SO ORDERED.


                                                    Ric~er;i39
                                                    United States District Court Judge
September  1l , 2019
Charleston, South Carolina




                                             -27-
